Exhibit 12.2 STATEMENT OF COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (Unaudited) For the Years Ended December 31, (in thousands, except ratios) Earnings (Loss): Net income (loss) $ ) $ ) $ $ $ ) Add: Fixed Charges Add: Amortization of capitalized interest Less: Interest capitalized ) Net income (loss), as adjusted $ ) $ ) $ $ $ ) Fixed Charges: Total interest expensed $ Amortization of financing costs Estimated interest portion of operating leases Total fixed charges $ Dividends on preferred stock(1) Total fixed charges and dividends $ Fixed Charges and Fixed Charge Ratio: Earnings (deficiency) to fixed charges and preferred stock dividends $ ) $ ) $ $ $ ) Earnings to fixed charges and preferred stock dividends ratio — — 1.5x 2.0x — Computed as the dividend requirement divided by (1 minus the statutory tax rate).
